China New Cities (CNC) Development Ltd. (Currently InterAmerican Acquisition Group Inc. in combination with Sing Kung Ltd.) IAQGU, IAQG, IAQGW November 2 Forward-Looking Information Forward-Looking Information Except for the historical information, the matters discussed herein contain forward-looking statements thatinvolve substantial risks and uncertainties.Such forward-looking statements, based upon the current beliefsand expectations of the management of InterAmerican Acquisition Group Inc. (“IAG”) and its subsidiary CNCDevelopment Ltd. (“CNC”) and Sing Kung Limited and its subsidiaries and affiliates, are subject to risks anduncertainties, which could cause actual results to differ from the forward looking statements. The followingfactors, among others, could cause actual results to differ from those set forth in the forward-lookingstatements: business conditions in China and related governmental development policies, changinginterpretations of generally accepted accounting principles; outcomes of government reviews; inquiries andinvestigations and related litigation; continued compliance with government regulations; legislation orregulatory environments, requirements or changes adversely affecting the businesses in which Sing Kung isengaged; fluctuations in customer demand; management of rapid growth; intensity of competition from otherproviders in the industry; timing, approval and market acceptance of new services; general economicconditions; geopolitical events and regulatory changes; disruption in credit or equity markets as well as otherrelevant risks detailed in the filings of IAG and CNC with the Securities and Exchange Commission, includingits report on Form 10-K for the period ended December 31, 2007 and 10-Q for the periods ending March 31and June 30, 2008 and the registration statement filed on form S-4 dated November 7, 2008 and any updatesthereto. The information set forth herein should be read in light of such risks. Neither IAG, CNC or Sing Kungassumes any obligation to update the information contained herein. Additional assumptions, risks anduncertainties are described in detail in our registration statements, reports and other filings with the Securitiesand Exchange Commission.
